DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Embodiment 2, Figures 8A and 8B, Claims 1-6, 8-11 and 12-20 (1-6 and 8-20) in the reply filed on 10/21/2022 is acknowledged.  The traversal is on the ground(s) that certain Embodiments have very little difference while others are not distinct from the elected Embodiment.  This is not found persuasive because applicant failed to identify the claims which belong to the alleged same Embodiment, the alternative embodiment regarding bearing structure would require further search and/or consideration. Applicant is reminded that upon allowance of a generic claim, all depending claims therefrom will be rejoined.
The requirement is still deemed proper and is therefore made FINAL.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/21/2022

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 13-15, 18 and 20 of U.S. Patent No. 10/193,417 Although the claims at issue are not identical, they are not patentably distinct from each other because the elements claimed in the instant application are found within the claims of allowed of U.S. Patent No. 10/193,417.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the outer rotor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Although withdrawn, in order to provide compact prosecution, it is noted that Claim 7 recites the limitation "the outer rotor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the outer rotor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oguma [US 2013/0009494].
Claim 1, Oguma discloses an electric brushless DC (BLDC) motor [1/1A; figures 1 and 3] comprising: a rotor assembly [3/3A] having a substantially-cylindrical metallic rotor body [321/321A] and at least one rotor magnet [34/34A] mounted on a surface of the rotor body [figures 1, 3, 6 and 9]; a stator assembly [2/2A] rotatably disposed relative to the rotor assembly  [3/3A]; and a molded structure [33/33A] formed in contact with the rotor body [321/321A], the molded structure [33/33A] including a main body having a first axial end [63] that engages at least one axial end of the at least one rotor magnet [34] to axially retain the at least one rotor magnet on the surface of the rotor body [figures 6 and 9], and a second axial end [54] that integrally forms a fan adjacent the rotor body [figure 3].
Claim 2, Oguma discloses the electric motor of claim 1, wherein the molded structure comprises at least one of a proxy, plastic, or resin [paragraph 0029] material. 
Claim 3, Oguma discloses the electric motor of claim 1, wherein the rotor assembly [3A] is an outer rotor [figure 3] receiving the stator assembly [2] therein.
Claim 4, Oguma discloses the electric motor of claim 1, further comprising a rotor shaft [31/31A] extending through a center of the rotor assembly [3/3A; figure 3], wherein the molded structure integrally comprises at least one radial member [53] projecting inwardly from the main body towards in the direction of the rotor shaft [figure 3].
Claim 5, as best understood, Oguma discloses the electric motor of claim 4, wherein the molded structure further integrally includes a bearing support member [35] having a substantially cylindrical shape in an axial direction of the outer rotor and supported by the at least one radial member [53; figure 3].
Claim 6, Oguma discloses the electric motor of claim 1, wherein the rotor body [321] integrally comprises: a radial member [322] projecting inwardly from the inner surface of the rotor body towards a center of the rotor assembly [figure 3]; and a bearing support member [35] having a substantially cylindrical shape in an axial direction of the outer rotor and supported by the at least one radial member [figure 3].
Claim 8, Oguma discloses the electric motor of claim 1, wherein the fan is an axial fan including a radial body and a plurality of blades projecting axially from the radial body [figure 3].  
Claim 9, Oguma discloses the electric motor of claim 8, wherein the plurality of blades projects from the radial body in a direction away from the main body of the mold structure [figure 3].  
Claim 10, Oguma discloses the electric motor of claim 1, wherein the main body of the molded structure [33/33A] extends parallel to the at least one rotor magnet [34] and engages both axial ends of the at least one rotor magnet [34, figure 3, 5 6 and 8].  
Claim 11, Oguma discloses the electric motor of claim 1, wherein the at least one rotor magnet [34] includes a plurality of discrete magnets individually mounted on the rotor body [figures 4-6], and the molded structure [33/33A] radially retains [via 62] the plurality of discrete magnets against the rotor body [figures 4-6].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oguma [US 2013/0009494] in view of Fukuoka et al. [US 8,816,545].
Claim 12, Oguma discloses an electric brushless DC (BLDC) motor [1/1A; figures 1 and 3] comprising: a rotor assembly [3/3A] having a substantially-cylindrical metallic rotor body [321/321A] and at least one rotor magnet [34/34A] mounted on a surface of the rotor body [figures 1, 3, 6 and 9]; a stator assembly [2/2A] rotatably disposed relative to the rotor assembly  [3/3A]; and a molded structure [33/33A] formed in contact with the rotor body [321/321A], the molded structure [33/33A] including a main body having a first axial end [63] that engages at least one axial end of the at least one rotor magnet [34] to axially retain the at least one rotor magnet on the surface of the rotor body [figures 6 and 9], and a second axial end [54] that integrally forms a fan adjacent the rotor body [figure 3].
Oguma fals to teach the use of the electric brushless DC (BLDC) motor according in a power tool with a housing.
Fukuoka et al. teaches a power tool comprising a housing and an electric brushless DC (BLDC) motor disposed within the housing. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the motor of Oguma in the power tool of Fukuoka et al. as an alternative motor since simple substitution of one known element for another, producing a predictable result, renders the claim obvious.
Claim 13, Oguma as modified discloses the electric motor of claim 1, wherein Oguma further discloses that the molded structure comprises at least one of a proxy, plastic, or resin [paragraph 0029] material. 
Claim 14, Oguma as modified discloses the electric motor of claim 12, wherein Oguma further discloses that the rotor assembly [3A] is an outer rotor [figure 3] receiving the stator assembly [2] therein.
Claim 15, Oguma as modified discloses the electric motor of claim 12, Oguma discloses further comprising a rotor shaft [31/31A] extending through a center of the rotor assembly [3/3A; figure 3], wherein the molded structure integrally comprises at least one radial member [53] projecting inwardly from the main body towards in the direction of the rotor shaft [figure 3].
Claim 16, as best understood, Oguma as modified discloses the electric motor of claim 15, wherein Oguma further discloses that the molded structure further integrally includes a bearing support member [35] having a substantially cylindrical shape in an axial direction of the outer rotor and supported by the at least one radial member [53; figure 3].
Claim 17, Oguma as modified discloses the electric motor of claim 1, wherein Oguma further discloses that the fan is an axial fan including a radial body and a plurality of blades projecting axially from the radial body [figure 3].  
Claim 18, Oguma as modified discloses the electric motor of claim 8, wherein Oguma further discloses that the plurality of blades projects from the radial body in a direction away from the main body of the mold structure [figure 3].  
Claim 19, Oguma as modified discloses the electric motor of claim 1, wherein Oguma further discloses that the main body of the molded structure [33/33A] extends parallel to the at least one rotor magnet [34] and engages both axial ends of the at least one rotor magnet [34, figure 3, 5 6 and 8].  
Claim 20, Oguma as modified discloses the electric motor of claim 1, wherein Oguma further discloses that the at least one rotor magnet [34] includes a plurality of discrete magnets individually mounted on the rotor body [figures 4-6], and the molded structure [33/33A] radially retains [via 62] the plurality of discrete magnets against the rotor body [figures 4-6].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERNARD ROJAS/Primary Examiner, Art Unit 2837